DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “a first direction” in claims 3 and 4 is interpreted as being two different directions, due to the claims having separate claim dependency trees/lines (as in claims 3 and 4 both depend from claim 2 and not each other).  The same interpretation applies to the recitations in claims 8 and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanuma (US20130211578A1).
As to claim 1, Tanuma teaches a method for analyzing an overcutting defect of a machining process, adapted to be executed by a machining path planning device (Figure 4 teaches a tool path generation apparatus (20) that is part of a control device (10) in a CAD/CAM device. Figure 2 shows the tool paths (PA1, PA2) each have a positional offset that can be an under or overcut situation.), and the method comprising:
 executing a machining code to generate a cutting face, wherein the cutting face comprises a plurality of machining paths (¶0026 teaches the CAM (11) generates a machining program (12) that generates a tool path on a workpiece. Figure 2 teaches there are a plurality of tool paths (PA).);
selecting one of the plurality of machining paths as a specified machining path and setting a specified node on the specified machining path (Figure 7 shows a path (PA3) and a node (Pt) that are selected as selected ones of the plurality of paths and nodes.);
calculating a path vector (Figure 7 teaches a path vector (part of the dashed line) that is shown between two points on the machining path (PA3).) and a tangent vector passing through the specified node according to the specified machining path and the specified node (Figure 7 shows that a line is determined passing through the specified node (Pt) that is shown according to the machining path (PA3).);
calculating a sectional plane passing through the specified node according to the path vector, the tangent vector, and the specified node, wherein the path vector is a normal vector of the sectional plane, and the tangent vector and the sectional plane are not coplanar (Figure 7 teaches points (PU’’) that are selected for measurement that are aligned along a plane that intersects the normal vector and is not coplanar with the tangent vector.  This plane is interpreted as passing through the points (PU’’) and the specified node (Pt).);
obtaining a plurality of intersection points between the sectional plane and the other machining paths which are different from the specified machining path (Figure 7 and ¶0049 teach that points (PU’’) are selected based on being the closest points to the specified node (Pt) along the other tool paths (PA1-2 and 4-5).);
designating two of the intersection points as a first adjacent intersection point a second adjacent intersection point (Figure 7 teaches at least two points (PU’’) that are closest to the specified node (Pt) along paths (PA2 and 4) that are used in the calculations.  ¶0033-0034 teaches the calculation of values based on the extracted machining points.);
obtaining a connection line located between the first adjacent intersection point and the second adjacent intersection point (Figure 7 teaches a connection line (the new tool path indicated by a dashed line) that is obtained and located between the two adjacent points PU’’.)(An alternative interpretation of “connection line”, is that the location in the X, Y, and Z plane of points (Pu’’) is determined by the data extraction unit (25), and thus the distance between the two points is known, and the distance between two points is a line.  Figure 7 shows the corrected machining point (Pt’)(which represents a known node that is a known distance from the incorrect node (Pt)) is located in the intermediate space between the two closest Pu’’ points, and thus is interpreted as being on a line between the two.); and
calculating a distance between the specified node and connection line and defining the distance as an overcutting amount of the specified node (¶0033-0034 teaches the average value processing unit determines the average X, Y, and Z values of both the specified node (Pt) and the extracting points (interpreted as the adjacent intersection points)(Pu’’) to determine the location of the new corrected machining point (Pt’).  Figure 7 shows this point is aligned with the connection line (dashed line) and thus represents a distance between the original offset node (Pt) and the connection line and a line between the two closest extracted nodes (Pu’’).)

As to claim 2, Tanuma teaches the method according to claim 1, wherein calculating the sectional plane passing through the specified node according to the path vector, the tangent vector, and the specified node comprises: setting a first reference node and a second reference node on the specified machining path; and obtaining the path vector according to the first reference node and the second reference node. (Figure 7 teaches a first node (2nd from the start) and a second node (2nd from the end) that are on two ends of the new path vector that is determined.)

As to claim 3, Tanuma teaches the method according to claim 2, wherein the first reference node and the second reference node are respectively located on opposite sides of the specified node along a first direction. (Figure 7 shows the two reference nodes are on opposite sides of the specified node (Pt) in a direction perpendicular to the path (PA3).)

As to claim 4, Tanuma teaches the method according to claim 2, wherein the first reference node and the second reference node are located on the same side of the specified node along a first direction, and a distance between the first reference node and the specified node is different from another distance between the second reference node and the specified node. (Figure 7 shows the two reference nodes are on the same side of the specified node (Pt) in a direction of the first path (PA1). The first reference node is shown as being two machining points away, while the second reference node only has one machining point between it and the specified node (Pt).)

As to claim 5, Tanuma teaches the method according to claim 3, wherein the first adjacent intersection point and the second adjacent intersection point are respectively located on opposite sides of the specified node along a second direction, and the second direction is different from the first direction. (The “first direction” in claim 3 is the direction perpendicular to the machining path (PA3).  Based on this, the first adjacent intersection point is interpreted as the first point on the path above (PA4) and the second adjacent intersection point is interpreted as being on the path below (PA2) and thus they are on opposite sides of a direction parallel to the path (PA3).)

As to claim 6, Tanuma teaches a method for analyzing an overcutting defect of a machining process (Figure 4 teaches a tool path generation apparatus (20) that is part of a control device (10) in a CAD/CAM device. Figure 2 shows the tool paths (PA1, PA2) each have a positional offset that can be an under or overcut situation.), adapted to be executed by a machining path planning device, and the method comprising:
 executing a machining code to generate a cutting face, wherein the cutting face comprises a plurality of machining paths (¶0026 teaches the CAM (11) generates a machining program (12) that generates a tool path on a workpiece. Figure 2 teaches there are a plurality of tool paths (PA1, 2) that have errors in the path.);
setting a plurality of specified nodes on each of the machining paths according to a fixed interval, wherein each of the machining paths with the specified nodes is defined as a specified machining path (Figure 2 teaches multiple paths (PA1, 2) that have errors (ΔL).  Figure 7 teaches that when determining the error in the path, a path is specified (PA3) and a node (Pt) is specified. ¶0035 teaches that once the correction machining point (interpreted as the specified node) is corrected, the next point (Pi+1) is corrected in the same manner. Figure 7 shows the points are located at a fixed interval.  This is interpreted as occurring on both PA1 and PA2 in figure 2 in order to correct the machine paths.); and
calculating an overcutting amount of each of the specified nodes, wherein calculating the overcutting amount of each of the specified nodes (Figure 7 teaches a corrected point (Pt’) is determined that is a distance from the specified node (Pt). This is interpreted as the overcut amount.) comprises:
calculating a path vector(Figure 7 teaches a path vector (part of the dashed line) that is shown between two points on the machining path (PA3).) and a tangent vector passing through the specified node according to the specified machining path and the specified node (Figure 7 shows that a line is determined passing through the specified node (Pt) that is shown according to the machining path (PA3).);
calculating a sectional plane passing through the specified node according to the path vector, the tangent vector, and the specified node, wherein the path vector is a normal vector of the sectional plane, and the tangent vector and the sectional plane are not coplanar (Figure 7 teaches points (PU’’) that are selected for measurement that are aligned along a plane that intersects the normal vector and is not coplanar with the tangent vector.  This plane is interpreted as passing through the points (PU’’) and the specified node (Pt).);
obtaining a plurality of intersection points between the sectional plane and the other machining paths which are different from the specified machining path (Figure 7 and ¶0049 teach that points (PU’’) are selected based on being the closest points to the specified node (Pt) along the other tool paths (PA1-2 and 4-5).);
designating two of the intersection points as a first adjacent intersection point a second adjacent intersection point (Figure 7 teaches at least two points (PU’’) that are closest to the specified node (Pt) along paths (PA2 and 4) that are used in the calculations.  ¶0033-0034 teaches the calculation of values based on the extracted machining points.);
obtaining a connection line located between the first adjacent intersection point and the second adjacent intersection point (Figure 7 teaches a connection line (the new tool path indicated by a dashed line) that is obtained and located between the two adjacent points PU’’.)(An alternative interpretation of “connection line”, is that the location in the X, Y, and Z plane of points (Pu’’) is determined by the data extraction unit (25), and thus the distance between the two points is known, and the distance between two points is a line.  Figure 7 shows the corrected machining point (Pt’)(which represents a known node that is a known distance from the incorrect node (Pt)) is located in the intermediate space between the two closest Pu’’ points, and thus is interpreted as being on a line between the two.); and
calculating a distance between the specified node and connection line and defining the distance as the overcutting amount of the specified node (¶0033-0034 teaches the average value processing unit determines the average X, Y, and Z values of both the specified node (Pt) and the extracting points (interpreted as the adjacent intersection points)(Pu’’) to determine the location of the new corrected machining point (Pt’).  Figure 7 shows this point is aligned with the connection line (dashed line) and thus represents a distance between the original offset node (Pt) and the connection line and a line between the two closest extracted nodes (Pu’’).).

As to claim 7, Tanuma teaches the method according to claim 6, wherein calculating the sectional plane passing through the specified node according to the path vector, the tangent vector, and the specified node comprises: setting a first reference node and a second reference node on the specified machining path; and obtaining the path vector according to the first reference node and the second reference node. (Figure 7 teaches a first node (2nd from the start) and a second node (2nd from the end) that are on two ends of the new path vector that is determined.)

As to claim 8, Tanuma teaches the method according to claim 7, wherein the first reference node and the second reference node are respectively located on opposite sides of the specified node along a first direction. (Figure 7 shows the two reference nodes are on opposite sides of the specified node (Pt) in a direction perpendicular to the path (PA3).)

As to claim 9, Tanuma teaches the method according to claim 7, wherein the first reference node and the second reference node are located on the same side of the specified node along a first direction, and a distance between the first reference node and the specified node is different from another distance between the second reference node and the specified node. (Figure 7 shows the two reference nodes are on the same side of the specified node (Pt) in a direction of the first path (PA1). The first reference node is shown as being two machining points away, while the second reference node only has one machining point between it and the specified node (Pt).)

As to claim 10, Tanuma teaches the method according to claim 8, wherein the first adjacent intersection point and the second adjacent intersection point are respectively located on opposite sides of the specified node along a second direction, and the second direction is different from the first direction. (The “first direction” in claim 8 is the direction perpendicular to the machining path (PA3).  Based on this, the first adjacent intersection point is interpreted as the first point on the path above (PA4) and the second adjacent intersection point is interpreted as being on the path below (PA2) and thus they are on opposite sides of a direction parallel to the path (PA3).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of Reference Cited Form.
US20180299859A1:  Figures 8-9 teach a tool (T1) that operates along a path made up a plurality of passes (OR1) that each have nodes along the path (CL0-CL12) that have tangent vectors (TV0-12) passing through them.
US20210109502A1: Figure 5 teaches a plurality of tooth paths (TPs) where a point of interest (Pom) is selected and inspected based on the location of the surrounding points/nodes. (¶0037-0038)
US8560112B2: Figures 2-7 teach the determination of vectors in the process of determining a corrected path for machining.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726